United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3591
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Jerry L. Jones,                         *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 3, 2006
                                Filed: October 4, 2006
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Jerry L. Jones appeals the sentence the district court1 imposed after he pleaded
guilty to being a felon in possession of a firearm, in violation of 18 U.S.C.
§§ 922(g)(1), 924(a)(2). On appeal, counsel has filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), and has moved to withdraw. Counsel argues that
Jones’s 37-month sentence is unreasonable because the court improperly applied an
obstruction-of-justice enhancement.


      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
       We conclude that the enhancement was proper in light of Jones’s undisputed
presentencing conduct, which included using drugs and failing to appear for a court
hearing to show cause why his bond should not be revoked. See United States v.
Thomas, 72 F.3d 92, 93 (8th Cir. 1995) (per curiam) (whether obstruction-of-justice
enhancement applies to specific conduct is reviewed de novo; affirming enhancement
where, after pleading guilty and being released on bail, defendant tested positive for
drugs and absconded for three months). Further, Jones fails to rebut the presumption
that the sentence is reasonable. See United States v. Lincoln, 413 F.3d 716, 717-18
(8th Cir.) (sentence within Guidelines range gives rise to presumption of
reasonableness, which defendant must rebut), cert. denied, 126 S. Ct. 840 (2005).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we affirm the judgment
of the district court, and grant counsel’s motion to withdraw.
                         ______________________________




                                         -2-